                                                                                               -




         Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2489 Page 1 of 12
I
                           ----------   - -   - -------.   ---- - - - -   ----




         1
      2
      3
      4
     5
     6
     7
     8                                         UNITED STATES DISTRICT COURT
     9                                   SOUTHERN DISTRICT OF CALIFORNIA
    10
    l l INDECT USA CORP.,                                                   Case No. 3:18-cv-02068-BEN-DEB
                         Plaintiff,
    12                                                                      Jud_ge Daniel E. Butcher
                   V.                                                       Umted States Magistrate Judge
    13
    14 PARK ASSIST, LLC,

    15                   Defendant.
                               -

    16
    17                                SECOND AMENDED REQUEST
                               FOR INTERNATIONAL JUDICIAL ASSISTANCE
    18

    19 TO THE CENTRAL AUTHORITY OF AUSTRALIA:
    20             The United States District Court for the Southern District of California presents its
    21       compliments to the appropriate judicial authority of Australia and respectfully requests
    22 international judicial assistance to obtain evidence for use in a civil proceeding before this
    23 Court in the above-captioned patent infringement dispute.
    24             This Court requests the assistance described herein pursuant to the Hague
    25 Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
    26 Matters ("Convention"), as adopted and implemented in the United States of America at
    27 28 U.S.C. § 1781, and as ratified under Australian law. The United States District Court
    28 for the Southern District of California is a competent court of law and equity, which


                                                                            1
               Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2490 Page 2 of 12

  ---   - - ---   ----    -----   -------   -   -   -------------




____1---l _properly has jurisdiction over this matter, and has the power to compel the _production of
            2 evidence both within and outside its jurisdiction. See Fed. R. Civ. P. 4(f)(2)(B), 28(b);
           3 All Writs Act, 28 U.S.C. §§ 1651, 1781(b).
           4                The production of documents requested herein is intended for use at trial, and in the
           5 view of this Court will be highly relevant to the claims and defenses in this case, in
           6 particular to PlaintiffINDECT USA Corp.'s claims under 35 U.S.C. §§ 101, 102, and 103.
           7               This request is made with the understanding that it will in no way require any person
           8 to commit any offense, or to undergo a broader form of inquiry than he would if the
           9      litigation were conducted in Australia. The requesting Court is satisfied that the evidence
         10 sought to be obtained through this request is relevant and necessary and cannot reasonably
         11       be obtained by other methods. Because this Court lacks authority to compel participation
         12 of this person and such participation being necessary in order that justice be served in the
         13 above-captioned proceedings, this Court respectfully requests assistance from the
         14 Appropriate Judicial Authority.
         15          1.       SENDER
         16                     Honorable Daniel E. Butcher
                                United States Magistrate Judge
        17                      United States District Court for the Southern District of California
         18                     333 W. Broadway #420
                                San Diego, California 92101
         19                     United States of America
        20
                     2.       CENTRAL AUTHORITY OF THE REQUESTED STATE
        21                      Private International and Commercial Law Section
        22                      Australian Government
                                Attorney-General's Department
        23                      Robert Garran Offices
        24                      3-5 National Circuit
                                BARTON ACT 2600
        25                      Australia
        26
        27
        28


                                                                    2
        Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2491 Page 3 of 12
------l---------------------------------+-------1



                              - -- - - - - - - - - - - - - - - - - - - -                      -------- - - - - l - - - - - 1




    1 __ 3.         l'ERSON 'IO WHOM 'IRE EX~EC'I'ED REOUES'I' IS 'I'O Bu
    2               RETURNED

    3                  Paul V. Storm
                       Foley & Lardner LLP
    4                  2021 McKinney Avenue, Suite 1600
    5                  Dallas, Texas 75201
                       United States of America
    6                  Telephone: 214-999-3000
    7
            4.      SPECIFICATION OF DATE BY WHICH THE REQUESTING
    8               AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
                    LETTER OF REQUEST
    9
                 This Court requests that the documents be delivered by April 2, 2021.
   10
   11       5.      IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION. THE
                    UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
   12               FOLLOWING REQUEST:
   13               a. Requesting judicial authority:
   14                  Honorable Daniel E. Butcher
   15                  United States Magistrate Judge
                       United States District Court for the Southern District of California
   16                  333 W. Broadway #420
   17                  San Diego, California 92101
                                                                                                                         .
                       United States of America
   18
                    b. To the competent authority of Australia:
   19
                       Private International and Commercial Law Section
   20                  Australian Government
                       Attorney-General's Department
   21
                       Robert Garran Offices
   22                  3-5 National Circuit
                       BARTON ACT 2600
   23
                       Australia
   24
         Case name and number:
   25
                 The evidence requestedrelates to the action Indect USA Corp. v. Park Assist, LLC,
   26
         Case No. 3:18-cv-02409-BEN-DEB, pending in the United States District Court for the
   27
         Southern District of California, and its companion case Park Assist, LLC v. San Diego
   28
         County Regional Airport Authority and Ace Parking Management, Inc., Case No. 3: 18-cv-

                                                                           3
        Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2492 Page 4 of 12

              -----    ------------------------------   ----   ------- -

----ll-------------------------------1-------



___ 1_, 02068-BEN-DEB, also oending in the United States District Court for the Southern District
    2 of California.
    3        6.       NAMES AND ADDRESSES OF THE PARTIES AND THEIR
    4                 REPRESENTATIVES
    5                 lndect USA Corp. v. Park Assist, LLC, Case No. 3:18-cv-02409-BEN-DEB
    6
                      a. Plaintiff
    7
    8                    Indect USA, Corp.

    9                   Represented By:
   10                   Mikle S. Jew
                        Foley & Lardner LLP
   11                   3579 Valley Centre Drive, Suite 300
   12                   San Diego, California 92130
                        Telephone: 858-847-6700
   13
   14                   Paul V. Storm
                        J. Michael Thomas
   15                   Foley & Lardner LLP
   16                   2021 McKinney Avenue, Suite 1600
                        Dallas, Texas 75201
   17                   Telephone: 214-999-3000
   18             b. Defendant
   19
                        Park Assist, LLC
  20
                        Represented By:
  21
                        Jason M. Kirby
  22                    Kirby & Kirby, LLP
  23                    501 W. Broadway, Suite 1720
                        San Diego, California 92101
  24                    Telephone: 619-487-4404
  25
                        Tod M. Melgar
  26.                   Gerald A. Haddad
  27                    Rachel J. Rodriguez
                        Phillips Nizer LLP
  28                    485 Lexington Avenue


                                                                      4
           Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2493 Page 5 of 12

                              ---   ----------                              - - - - ----~---   --
- - - - - - l l - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 7 - - - --



_ _ _l_,1-----N,-ew-York,-NY-1-00-1-1-----------------------t-------i
     2         Telephone: 212-977-9700

       3             Park Assist, LLC v. San Diego County Regional Airport Authority and Ace
       4             Parking Management, Inc., Case No. 3:18-cv-02068-BEN-DEB,
                     c. Plaintiff
       5
       6                Park Assist, LLC

       7                Represented By:
       8                Jason M. Kirby
                        Kirby & Kirby, LLP
       9                501 W. Broadway, Suite 1720
      10                San Diego, California 92101
                        Telephone: 619-487-4404
      11
      12                Tod M. Melgar
                        Gerald A. Haddad
      13                Rachel J. Rodriguez
      14                Phillips Nizer LLP
                        485 Lexington Avenue
      15                New York, NY 10017
      16                Telephone: 212-977-9700
      17             d. Defendants
      18
                        (i) Ace Parking Management, Inc.
      19
     20                Represented By:
                       Mikle S. Jew
     21                Foley & Lardner LLP
     22                3579 Valley Centre Drive, Suite 300
                       San Diego, California 92130
     23                Telephone: 858-847-6700
     24
                       Paul V. Storm
     25                J. Michael Thomas
     26                Foley & Lardner LLP
                       2021 McKinney Avenue, Suite 1600
     27                Dallas, Texas 75201
     28                Telephone: 214-999-3000


                                                      5
         Case 3:18-cv-02068-BEN-DEB
-------1--     -----------          Document
                                      ----   132
                                              -- Filed
                                                  --   03/01/21
                                                        - - - -PageID.2494
                                                                ------     Page
                                                                            - -6+
                                                                                of 12
                                                                                   ----t



             ------------------------------                               ---   -----    - - - - - - ----------




      1                 (ii) San Diego County Reg,=io=n=a~l~A=irp"'~o~rt~A~u=t=h=o=ri"-ty,_ _ _ _ _ _ _ _ _-----t------1
     2
                        Represented By:
     3                  Eric M. Acker
     4                  John R. Lanham
                        Janet S. Kim
     5                  Morrison & Foerster LLP
     6                  12531 High Bluff Drive
                        San Diego, California 92130-2040
     7                  Telephone: 858-720-5100
     8
             7.      NATURE AND PURPOSE OF PROCEEDINGS AND SUMMARY OF
     9               FACTS
    10            Park Assist owns United States Patent No. 9,594,956 (the "'956 Patent"), entitled
    11 "Method and System for Managing a Parking Lot Based on Intelligent Imaging." Park
    12 Assist sued users of Indect's products of infringing the '956 Patent. Indect brought this
    13 action for declaratory judgment against Park Assist seeking a declaration that neither Indect
    14 nor users of Indect's products have infringed, either directly, contributorily, or by
    15 inducement, literally or under the doctrine of equivalents, any claim of the '956 Patent.
    16 Indect also seeks a declaration regarding the invalidity of the '956 Patent. Indect also claims
    17 Park Assist has engaged in unfair and unlawful anticompetitive behavior with the intent to
    18 wrongfully gain business and market share and cause harm to Indect by, inter alia, falsely
    19 and in bad faith claiming that Indect infringes the '956 Patent and bringing sham litigation
    20 for infringement of the '956 Patent against users ofindect's products.
    21            In this case's companion case, Park Assist filed suit against Defendants San Diego
    22 County Regional Airport Authority ("SDCRAA") and Ace Parking Management, Inc.
    23 ("Ace Parking") on September 5, 2018, asserting infringement of one U.S. patent in
    24 violation of United States federal patent laws 35 U.S.C. §§ 1, et seq. Park Assist alleges
    25 that SDCRAA and Ace Parking the '956 Patent.
    26            The technology at issue in both cases pertains to parking guidance systems
    27 developed and sold by Indect. Indect, SDCRAA, and Ace Parking have denied all
    28 allegations of infringement, raised several affirmative defenses to liability, and asserted


                                                           6
           Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2495 Page 7 of 12
_ _ __ , _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _----j~----1



                --------          - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -------   -- - - ---- -   -- -   _   _,__ ___.
_ _ __, _____________________________________+--~

____1_,_ claims or counterclaims for declaratory relief. Indect, SDCRAA, and Ace Parking~h-a~ve-,____
        2 asserted that the parking guidance system developed by Indect and operated by SDCRAA
        3 and/or Ace Parking is not capable of infringing the '956 Patent and that the '956 Patent is
        4 invalid.
        5           Accompanying this submission are copies of Plaintiffs First Amended Complaint
        6 setting forth its claims and Defendants' Answers and Counterclaims setting forth their
        7 defenses and counterclaims in both cases. This Court has not conducted any independent
        8 investigation of Plaintiffs claims or Defendants' defenses, but pursuant to the U.S. Federal
        9   Rules of Civil Procedure, the parties are entitled and obligated to seek discovery of
       10 information in an effort to support their claims and defenses. Such discovery may take the
       11 form of requests for documents and depositions, including from non-parties.
      12            Richard Joffe is a named inventor on the '956 Patent. Mr. Joffe also worked as Park
      13 Assist's Chief Executive Officer from 2005-2013. He possesses or has access to the
      14 original records relating to the '956 Patent and the underlying research. The information
      15 Mr. Joffe has is relevant to Indect's affirmative claims and SDCRAA and Ace Parking's
      16 affirmative defenses and counterclaims. Mr. Joffe also has unique knowledge regarding the
      17 '956 Patent and the research and development of the covered method that Indect,
      18 SDCRAA, and Ace Parking cannot obtain from any other source.
      19       8.      EVIDENCE TO BE OBTAINED AND PURPOSE
      20            This Letter of Request is for evidence that is expected to be used at trial in the above
      21 referenced civil actions. The evidence will be treated consistent with the Protective Orders
      22 that have already been entered in the above cases, which are attached to this Letter of
      23 Request. The Protective Orders are designed to protect producing entities from any
      24 unauthorized use or disclosure of confidential or proprietary information and allows third
      25 parties to designate materials they produce as "CONFIDENTIAL," "CONFIDENTIAL -
      26 FOR COUNSEL ONLY," or "CONFIDENTIAL - FOR COUNSEL ONLY -
      27 PROSECUTION BAR." Further, the Protective Orders provide generally for return
                                                                                   ,   or
      28 destruction of designated material after the final disposition of the case. This Court has
                                                                                                                                     -




                                                                       7
            Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2496 Page 8 of 12

                                                               ---------   ---------

-------1--      -------------------------------------+-------<




____l---1jurisdiction over the parties and the Protective Orders for the purposes of compliance with-,-_-,
        2 and enforcement of its terms.
        3            This Court respectfully requests that this Letter of Request be executed by the
        4 Central Authority of Australia and carried out (in whole or part) by the appropriate
        5 authority and any court appointed by it. Upon execution of this Letter of Request, it is
        6 respectfully requested that the competent judicial authorities of Australia apply all
        7 appropriate means available to them to compel compliance with the following requests for
        8 documents and testimony.
        9            Indect is in the process of retaining a Solicitor to assist in obtaining evidence from
       10 Mr. Joffe and will advise the appropriate Australian Court once a Solicitor has been
       11 retained. Consistent with Chapter 2 Articles 17, 18, and 19 of the Hague Convention, and
       12 to the extent that the Australian Court deems it appropriate to appoint a private lawyer to
       13    assist in taking evidence, the Court respectfully requests that the Solicitor retained by
       14 Indect be so appointed.
       15            Mr. Joffe is a named inventor on the '956 Patent, at issue in these actions. Mr. Joffe
       16 1s believed to possess documents and testimony concerning: the scope, meaning, or
       17 application of any language, including claim language, in the '956 Patent; the manner or
       18 technique in which the '956 Patent improved upon the prior art; and differences and
       19 similarities between the prior art and the '956 Patent.
      20             Indect, SDCRAA, and Ace Parking seek production from Mr. Joffe of the documents
      21 identified in Schedule A. Indect, SDCRAA, and Ace Parking have no legal claims against
      22 Mr. Joffe, nor will Indect, SDCRAA, or Ace Parking seek to add Mr. Joffe as a party in
      23 these lawsuits. Indect, SDCRAA, and Ace Parking only seek discovery from Mr. Joffe as
      24 a non-party witness.
      25        9.      IDENTITY AND ADDRESS OF ANY PERSON TO BE EXAMINED
      26             The identity and address of the person to be examined are set forth below. The
      27 address provided is based on currently available information, and may be supplemented.
      28                   Richard Joffe
                           28 Cascade Street
                                                           8
          Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2497 Page 9 of 12

- - - -    --   ----- - - ------ - - - - - - - - ---------------- - - - - - - - - - - - - - ---- _ _,__ _,
----I-          -------------------------------+-----t


____1__,._____~P-addingtonJ•,JSW-2021.----------------------i------a
      2                     Australia
      3         10.      QUESTIONS OR STATEMENT TO BE PUT TO THE PERSONS TO BE
                         EXAMINED
      4
      5               Indect, SDCRAA, and Ace Parking seek to question Mr. Joffe about the topics set
      6 forth in Schedule B.
      7         11.      DOCUMENTS OR OTHER PROPERTY TO BE INSPECTED
      8               This Court requests that Mr. Joffe be ordered to produce to Indect, SDCRAA, and
      9 Ace Parking any documents in his possession, custody, or control as identified in
                                                     i_

     10 Schedule A.
     11         12.      REQUIREMENT THAT EVIDENCE BE GIVEN ON OATH OR
                         AFFIRMATION AND ANY SPECIAL FORM TO BE USED
     12
     13               This Court requests that this witness be placed under oath before answermg
     14 questions. The requested form of the oath is: "Do you solemnly state that the testimony
     15 you will give in this deposition proceeding will be the truth, the whole truth, and nothing
     16 but the truth?"
     17               In the event that the witness cannot be placed under oath, it is requested that he
     18 answer questions in such manner as provided by Australian law for taking evidence,
     19 including those provisions intended to ensure the veracity of oral testimony.
    20          13.      SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED
    21                For production of documents, this Courtrequests that:
    22                      (a) the witness produce all documents within his possession, custody, or
    23                      control, or to which the witness otherwise has access, that are responsive to
   - -24 --                 the document requests and which are not protected by attorney client privilege
    25                      or work product immunity as set forth in Section 16;
    26                      (b) the requested documents be produced in the form of duplicates of the
    27                      original documents instead of summaries or descriptions;
    28                      (c) the requested documents be numbered serially (e.g., "JOFFE0O00l")


                                                           9
        Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2498 Page 10 of 12

            ---   - - - - - - - ------ -- -   ---   - - - - - - - - - - - - - - - ---------       --   --   - - - - - - - - - - - - --   --- ----   -----

- - - - - - - 1 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - j - ---



        1                         for ease of identification;
        2                         (d) any confidential information be so designated according to the terms of
        3                         the Protective Order;

        4                         (e) the requested documents be produced as they are kept in the usual course

        5                         of business, or be organized and labeled to correspond to the categories in the
                                  request;
        6
                                  (f) the requested documents include electronically stored information
        7
                                  produced in a form in which it is ordinarily maintained or in a reasonably
        8
                                  usable for; and
        9
                                  (g) the same electronically stored information need not be produced in more
       10                   than one form.
       11             With respect to delivery ofdocuments identified in Schedule A, Indect, SDCRAA,
       12 and Ace Parking agree to accept documents in native electronic format, such that Mr. Joffe
       13 would incur no document processing charges and will ensure that all parties will receive a
       14 copy of the documents. Documents can be delivered electronically to Indect, SDCRAA, or
      15 Ace Parking's counsel, by email or electronic file transfer. Documents need only be
      16 produced once, and they will be treated as evidence in both cases.
      17             This Court requests "American-style" depositions. Specifically, it is requested that:
      18                         (a) United States trial counsel for Indect, SDCRAA, Ace Parking, and Park
      19                         Assist be permitted to examine the witness under oath pursuant to the United
      20                         States Federal Rules of Civil Procedure;
      21                         (b) counsel for the witness, including any United States counsel, be permitted
      22                         to defend the deposition pursuant to the United States Federal Rules of Civil
      23                         Procedure;
    --24-   --
                  ------1-e-)-the-deposition-take-plaeebefore-acourt-reporter-experieneed-in American
      25                         depositions who will produce a verbatim transcript of the deposition;
      26                         (d) the deposition take place before a videographer experienced in American
      27                         depositions who will videotape the deposition;
      28                         (e) the witness be required to review, correct, and sign the verbatim transcript
                                                                                              -




                                                                                         10
                Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2499 Page 11 of 12

- - - - - - - - - - ----                            ---------- ---- --   --   -------        ---   -----   -- - -   ----

                   ---



               1                         within 14 days after the transcriQt is furnished to the witness (which ma)' take
               2                         2 to 3 weeks);
               3                         (f) the witness be examined as soon as practicable; and
               4                         (g) the witness produce requested documents thirty business days prior to the

               5                         examination of the witness.
                                 The deposition will be conducted only once and be treated as evidence in both of the
               6
                     above-referenced cases.
               7
                           14.      REQUEST FOR NOTIFICATION
               8
                                 This Court respectfully requests that any order made -to produce documents
              9
                    specifically require copies of the documents to be produced to the parties' representatives
            10 as identified in Section 6 above. This Court further requests that the legal representatives
            11 for the parties identified in Section 6 above be informed as soon as practicable of the time
            12 and place for the deposition of witness.
            13             15.      REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
            14                      PERSONNEL OF THE REQUESTING AUTHORITY AT THE
                                    EXECUTION OF THE LETTER OF REQUEST {article 8)
            15
                                         None.
            16
            17             16.      SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
                                    EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN {article 11 1
            18                      hl
            19                   Under the laws of the United States, a· witness has a privilege to refuse to give
            20 evidence ifto do so would disclose a confidential communication between the witness and
            21 his or her attorney that was communicated specifically for the purpose of obtaining legal
            22 advice and which privilege has not been waived. Certain limited immunities are also
           23 recognized outside the strict definition of privilege, such as the limited protection of work
           24 --product-created by attorneys-during-or -in-anticipation-oflitigation-:-This-right-to-refuse-to              - -----------




           25 give evidence containing privilege information or work product applies to all evidence
           26 requested, including documents requested under Section 12 and testimony requested under
           27 Section 13.
           28 II


                                                                                        11
        Case 3:18-cv-02068-BEN-DEB Document 132 Filed 03/01/21 PageID.2500 Page 12 of 12
--------1---------------·-------------------t----t



                   ~ - - - - - - - - - - - -------------------                                 ----------- - - - - - ----
___     _, _____   - - - - - - - - - - - - - - - - ~




    1              17.      REIMBURSEMENT
    2                    The fees and costs incurred in the execution of this request that are reimbursable will
    3 be borne by Indect, SDCRAA, and Ace Parking. Indect, SDCRAA, and Ace Parking are
    4 willing to reimburse the reimbursable fees and costs incurred by Mr. Joffe in complying
    5 with requests in Schedules A and B.
    6              18.      CONCLUSION
    7                    It is respectfully requested this Letter of Request be given the highest consideration
    8 and enforced as soon as practicable. To the extent that any portion of the Request cannot
    9 be granted, it is respectfully requested the remaining parts be granted. This Court assures
   10 the Judicial Authorities in Australia that it will reciprocate with similar assistance in like
   11       cases and extends the Judicial Authorities the assurances of its highest consideration.




                                                           ~
   12
   13        Date: February'2£;i, 2021
   14                                                            .nielE.Butcher
                                                             United States Magistrate Judge
   15                                                        United States District Court
   16                                                        Southern District of California

   17
   18
             [SEAL OF COURT]
   19
   20
                     I certify the afore signature of the Honorable Daniel E. Butcher, a Magistrate Judge
   21
           in the United States District Court, Southern District of California, San Diego, California.
   22
   23
--24
   25
             Date: February        1,-le , 2021
                                                              ~c-c.L
                                                             John Morrill
                                                                                             p
                                                             Clerk of the Court
   26                                                        United States District Court
   27                                                        Southern District of California

   28


                                                               12
